                                                          UNITED STATES DISTRICT COURT
                                                             FOR DISTRICT OF ALASKA

                           NEWTOK VILLAGE,

                                     - Plaintiff,                                   NO. 3:20-cv-00071-TMB
                           vs.
                                                                                      MOTION TO STAY DISCOVERY
                           LYNDEN AIR CARGO, LLC d/b/a                                 AND OTHER DEADLINES SET
                           LYNDEN AIR CARGO                                          FORTH IN THE PRE-TRIAL ORDER

                                      - Defendant.

                                   COMES NOW, Plaintiff, Newtok Village, to seek a 60 day stay in this matter for

                          the reasons set forth in the accompanying memorandum.

                                  Respectfully submitted this 5th day of October, 2020

                                                                                    /s/ Michael J. Walleri

                                                                                    Michael J. Walleri (ABA #7906060)
                                                                                    GAZEWOOD & WEINER, PC
                                                                                    1008 16th Ave., Suite 200
                                                                                    Fairbanks, AK 99701
                                                                                    tel: (907) 452-5196
                                                                                    fax: (907) 456-7058
                                                                                    walleri@gci.net
                                                                                    Attorney for Plaintiff

                           CERTIFICATE OF SERVICE
                          I declare under penalty of perjury of the laws of the United States of
                          America that on October 5, 2020 I electronically filed the above document
                          with the Clerk of Court using the E-FILING system, and served the
GAZEWOOD & WEINER,        foregoing document on the parties counsel listed above by e-mail
         PC               Thomas G. Waller, (AKB #0109052)
    —————
   1008 16th Avenue       BAUER MOYNIHAN & JOHNSON LLP
       Suite 200          2101 4TH Avenue - 24th Floor
Fairbanks, Alaska 99701   Seattle, WA 98121
   Tel.: (907) 452-5196
    Fax: (907) 456-7058
  info@fairbankslaw.com
                          Telephone: (206) 443-3400
                          Facsimile: (206) 448-9076
                          tgwaller@bmjlaw.com
                          Attorney for Defendant
                          /s/ Michael J. Walleri



                            Case 3:20-cv-00071-TMB Document 37 Filed 10/05/20 Page 1 of 1
